Citation Nr: 1033170	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include entitlement based on 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION
 
The Veteran had active duty from September 1943 to April 1946.  
He died in February 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.

In April 2009, the appellant testified at a hearing before the 
Board at the RO; the undersigned Veterans Law Judge presided.

In July 2009, the Board remanded the claim for further 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the Introduction, the matter was previously before 
the Board in July 2009.  At that time, the Board determined that 
further development was necessary.  More specifically, the Board 
requested that the appellant identify the provider who treated 
the Veteran at the time of his heart attack in November 1986.  
The evidence of record shows that the Veteran was treated for his 
heart attack by the Seattle VA Medical Center (VAMC) in November 
and December 1986.  However, there is no indication in the record 
that the RO/AMC requested treatment records dating back to 1986.  
October 2009 correspondence indicated that treatment records 
prior to 1995 were not requested.  The Board notes that VA must 
make a "reasonable effort" to obtain these and other relevant 
records.  If the RO/AMC did make a reasonable effort to obtain 
all of the Veteran's VA medical treatment records, but they were 
unavailable, there is no specific indication in the file that 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2007).  As VA has a duty to request all available and 
relevant records from Federal agencies, including VA medical 
records, another search must be made for any additional VA 
medical records that might be available for consideration in this 
appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The July 2009 Board remand also sought further development of the 
appellant's 38 U.S.C.A. § 1151 claim, including obtaining a VA 
medical opinion.  In this regard, the appellant and her daughter 
contend that in May 2004, the Veteran developed an infection 
directly related to catheterization at the VA Hospital.  They 
noted that prior to being transferred to Bellingham Healthcare 
Center (a VA-contracted facility), the Veteran had complaints of 
abdominal pain and that laboratory testing indicated that he had 
an infection.  They believe that the VA hospital was aware or 
should have been aware that the Veteran had a urinary tract 
infection (UTI).  They claim that the VA hospital failed to treat 
the infection prior to transferring him to Bellingham.  While at 
Bellingham, his UTI was not treated and his condition 
deteriorated to such that he was rushed to the hospital four days 
later.  He subsequently, received emergency treatment at St. 
Joseph Hospital for an infectious process related to a UTI.  The 
appellant contends that the Veteran suffered an additional injury 
due to the lack of treatment of his UTI.  May 2004 treatment 
records from St. Joseph's Hospital indicate that the Veteran 
developed acute chronic renal failure secondary to septic shock 
secondary to escherichia coli UTI, as well as mental status 
changes secondary to the UTI.  April 2005 VA treatment records 
reported that the Veteran suffered an anoxic brain injury 
secondary to urosepsis in May 2004.  The appellant also indicated 
the Veteran had another heart attack during his treatment for the 
sepsis.  She believes that the treatment the Veteran received 
from the VA hospital and Bellingham (a VA contracted facility) 
ultimately contributed to his death in February 2006.  

In a December 2009 opinion, the VA examiner reviewed the claims 
file and found that the fact that the Veteran developed urosepsis 
while in a VA-contracted rehabilitation facility did not 
automatically mean that there was negligence on the part of the 
facility.  While the examiner indicated that the Veteran had 
known risks for urinary infections, he did not address whether 
the Veteran had an infection or the results from laboratory tests 
prior to being transferred to Bellingham.  The VA examiner also 
did not address whether the Veteran's UTI, septic shock, renal 
failure, anoxic brain injury, mental status changes, and possible 
heart attack were additional disabilities beyond the natural 
progress for which treatment was provided.  In addition to the 
above, the VA examiner should also comment whether there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination or was there an event not reasonably foreseeable.  
Finally, if there is fault or an event not reasonably foreseeable 
then it should be determined whether it caused or contributed 
substantially or materially to cause the Veteran's death in 
February 2006.  As such another VA opinion is required.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  Furnish the appellant a corrective 
VCAA notice letter that addresses the 
information and evidence necessary to 
support her claim for cause of death 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

2.  Ask the appellant to identify the 
health care provider who treated the 
Veteran at the time of his heart attack in 
November 1986 (she has already submitted 
one page of the records of that treatment, 
which appears to have been by VA).  After 
obtaining any needed signed authorization 
from the appellant, request copies of the 
records of all health care providers 
identified by the appellant that are not 
already of record.  Associate with the 
claims file all records that are received.  
If these records are unavailable, simply 
do not exist, or further attempts to 
obtain them would be futile, document this 
in the claims file.  See 38 U.S.C.A. 
§ 5103A(b).

3.  The appellant and her daughter have 
indicated that they reached a settlement 
for an undisclosed amount from Bellingham 
Healthcare Center due to the care provided 
to the Veteran while he was there.  Any 
records considered in this settlement 
agreement, as well as the settlement 
agreement itself may be beneficial to the 
appellant's claim and should be requested.  

4.  Then, forward the claims file to a 
cardiologist for review.  Ask the 
cardiologist to provide answers to the 
following questions:

A.  Is it at least as likely as not 
(i.e., 50 percent probability or 
greater) that the coronary artery 
disease and end stage cardiomyopathy 
that are listed on the death 
certificate as having caused the 
Veteran's fatal cardiac arrest were 
caused by his service-connected left 
knee disability?  In this regard, the 
cardiologist's attention is drawn to 
the appellant's contention that 
complications of the Veteran's left 
knee disability resulted in his heart 
attack in November 1986.

B.  Is it at least as likely as not 
(i.e., 50 percent probability or 
greater) that the Veteran developed 
additional disability as a result of VA 
treatment (including the VA Hospital 
and Bellingham Healthcare Center) in 
May 2004, including but not limited to 
UTI, septic shock, renal failure, 
anoxic brain injury, mental status 
changes, and possible heart attack?  

i.  was the additional disability 
beyond the natural progress for which 
treatment was provided?

ii.  was the additional disability 
the result of carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on VA's part?  

iii.  was the additional disability 
reasonably foreseeable?

C.  Is it at least as likely as not 
(i.e., 50 percent or greater degree of 
probability) that the fault or event 
not reasonably foreseeable caused or 
contributed substantially or materially 
to cause the Veteran's death in 
February 2006?

D.  When considering the above, the 
examiner should specifically comment on 
May 2004 laboratory results from the VA 
hospital and determine whether the 
Veteran had an infection prior to being 
transferred to Bellingham Healthcare 
Center.  The examiner should also 
comment on whether there was any delay 
in treatment for the UTI either at the 
VA hospital or at Bellingham as a 
result of carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on VA's part and whether the Veteran 
had an additional disability that was 
reasonably foreseeable.  Also, did the 
fault or event not reasonably 
foreseeable cause or contribute 
substantially or materially to cause 
the Veteran's death in February 2006?

All opinions should be supported by 
adequate rationale.  

5.  After the above development has been 
completed, readjudicate the appellant's 
claim for service connection for the cause 
of the Veteran's death, including 
entitlement under 38 U.S.C. § 1151.  If 
the claim is not granted to her 
satisfaction, provide her and her 
representative with a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



